




EXHIBIT 10.2

DELUXE
CORPORATION   PERFORMANCE ACCELERATED
RESTRICTED STOCK AWARD AGREEMENT


    AWARDED TO AWARD DATE NUMBER OF SHARES OF
RESTRICTED STOCK MARKET PRICE ON
DATE OF AWARD    



   

1.

The Award.  Deluxe Corporation, a Minnesota corporation (“Deluxe”), hereby
grants to you as of the above Award Date the above number of restricted shares
of Deluxe common stock, par value $1.00 per share (the “Shares”) on the terms
and conditions contained in this Restricted Stock Award Agreement (this
“Agreement”) and the Deluxe Corporation 2000 Stock Incentive Plan, as amended
(the “Plan”).


2.

Restricted Period.  The Shares are subject to the restrictions contained in this
Agreement and the Plan for a period (the “Restricted Period”) commencing on the
Award Date and ending on the third anniversary of the Award Date, subject to the
provisions of Section 4 below.


3.

Restrictions.  The Shares shall be subject to the following restrictions during
the Restricted Period:


(a)  

The Shares shall be subject to forfeiture to Deluxe as provided in this
Agreement and the Plan.

(b)  

The Shares may not be sold, assigned, transferred or pledged during the
Restricted Period. You may not transfer the right to receive the Shares, other
than by will or the laws of descent and distribution, and any such attempted
transfer shall be void.

(c)  

The Shares will be issued in your name, either by book-entry registration or
issuance of a stock certificate, which certificate will be held by Deluxe. If
any certificate is issued, the certificate will bear an appropriate legend
referring to the restrictions applicable to the Shares.

(d)  

Any stock dividends or other non-cash distributions paid on the Shares during
the Restricted Period shall be held by Deluxe until the end of the Restricted
Period, at which time Deluxe will pay you all such dividends and other
distributions, less any applicable tax withholding amounts. If the Shares are
forfeited as described in Section 4 of this Agreement, then all rights to such
payments shall also be forfeited.


4.

Forfeiture/Acceleration


(a)  

The restrictions with respect to fifty percent (50%) of the Shares will lapse,
and such Shares shall thereupon become non-forfeitable and transferable, as of
the first anniversary of the Award Date, provided (i) you are an employee of the
Company on such anniversary date and (ii) the Company has achieved the
Performance Threshold set forth in the Addendum to this Agreement, as determined
by the Compensation Committee of Deluxe’s Board of Directors.

(b)  

In the event your employment with the Company is terminated prior to the third
anniversary of the Award Date, your rights to all of the Shares then subject to
restrictions shall be immediately and irrevocably forfeited, unless your
termination is by reason of (i) involuntary termination without Cause, (ii)
death, (iii) Disability, or (iv) Qualified Retirement (as those capitalized
terms are defined in the Addendum to this Agreement).

(c)  

In the event your employment with the Company is terminated by reason of death,
Disability or Qualified Retirement prior to the third anniversary of the Award
Date, the restrictions with respect to all of the Shares shall lapse and the
Shares shall become non- forfeitable and transferable as of the date of such
termination. In the event your employment is terminated during the Restricted
Period by reason of involuntary termination without Cause, a pro-rata portion of
the Shares then subject to restrictions shall vest and become non-forfeitable
and transferable as of the date of such termination. In the event of a Change in
Control (as defined in the Addendum to this Agreement) during the Restricted
Period, a pro-rata portion of the Shares then subject to restrictions shall vest
and become non-forfeitable and transferable as of the date of the Change in
Control.


5.

Rights.  Upon issuance of the Shares, you shall, subject to the restrictions of
this Agreement and the Plan, have all of the rights of a shareholder with
respect to the Shares, including the right to vote the Shares and receive any
cash dividends and any other distributions thereon, unless and until the Shares
are forfeited. Cash dividends will be paid to you at the time such dividends are
paid on shares of Deluxe common stock, less any applicable tax withholding
amounts, and may, at Deluxe’s discretion, be paid through its normal payroll
process.


6.

Income Taxes.  You are liable for any federal and state income or other taxes
applicable upon the grant of the Restricted Stock if you make an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, within 30 days
of the date of grant, or upon the lapse of the restrictions on the Shares, and
the subsequent disposition of the Shares, and you acknowledge that you should
consult with your own tax advisor regarding the applicable tax consequences.
Upon the lapse of the restrictions on the Shares, you shall promptly pay to
Deluxe in cash, or in previously acquired shares of Deluxe common stock having a
fair market value equal to the amount of, all applicable taxes required by
Deluxe to be withheld or collected upon the lapse of the restrictions on the
Shares. In the alternative, prior to the end of the Restricted Period, you may
direct Deluxe to withhold from the Shares the number of Shares having a fair
market value equal to the amount of all applicable taxes required by Deluxe to
be withheld upon the lapse of the restrictions on the Shares.


7.

Terms and Conditions.  This Agreement does not guarantee your continued
employment or alter the right of Deluxe or its affiliates to terminate your
employment at any time. This Award is granted pursuant to the Plan and is
subject to its terms. In the event of any conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan shall govern.


DELUXE CORPORATION   By:  


RS 2000-08   Ver. 2/06


--------------------------------------------------------------------------------


ADDENDUM TO
RESTRICTED STOCK AWARD AGREEMENT

For the purposes hereof the terms used herein shall have the following meanings:

“Company” shall mean Deluxe and its Affiliates, as herein defined.

The “Performance Threshold” for purposes of section 4(a) of this Agreement shall
be as follows: net cash provided by operating activities of continuing
operations equal to or exceeding $267 million for the Company’s 2006 fiscal
year, as derived from the Company’s Consolidated Statement of Cash Flows for the
year ended December 31, 2006.

“Qualified Retirement” shall mean any termination of employment that the
Compensation Committee of Deluxe’s Board of Directors approves as a qualified
retirement.

“Disability” shall mean your permanent disability as defined by the provisions
of the long term disability plan of Deluxe or any Affiliate by which you are
employed at the time of such disability. In the event that any such Affiliate
does not have a long term disability plan in effect at such time, you shall be
deemed disabled for the purposes hereof if you would have qualified for long
term disability payments under Deluxe’s long term disability plan had you then
been an employee of Deluxe.

“Cause” shall mean:

(i)

You have breached your obligations of confidentiality to Deluxe or any of its
Affiliates;


(ii)

You have otherwise failed to perform your employment duties and do not cure such
failure within thirty (30) days after receipt of written notice thereof;


(iii)

You commit an act, or omit to take action, in bad faith which results in
material detriment to Deluxe or any of its Affiliates;


(iv)

You have had excessive absences unrelated to illness or vacation (“excessive”
shall be defined in accordance with local employment customs);


(v)

You have committed fraud, misappropriation, embezzlement or other act of
dishonesty in connection with Deluxe or any of its Affiliates or its or their
businesses;


(vi)

You have been convicted or have pleaded guilty or nolo contendere to criminal
misconduct constituting a felony or a gross misdemeanor, which gross misdemeanor
involves a breach of ethics, moral turpitude, or immoral or other conduct
reflecting adversely upon the reputation or interest of Deluxe or its
Affiliates;


(vii)

Your use of narcotics, liquor or illicit drugs has had a detrimental effect on
your performance of employment responsibilities; or


(viii)

You are in material default under any agreement between you and Deluxe or any of
its Affiliates following any applicable notice and cure period.


A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

(I)

any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Deluxe representing 20% or more of the combined voting power of
Deluxe’s then outstanding securities excluding, at the time of their original
acquisition, from the calculation of securities beneficially owned by such
Person, any securities acquired directly from Deluxe or its Affiliates or in
connection with a transaction described in clause (a) of paragraph III below; or


Page 1 of 2   Ver. 2/06


--------------------------------------------------------------------------------


ADDENDUM TO
RESTRICTED STOCK AWARD AGREEMENT

(II)

there is consummated a merger or consolidation of Deluxe or any Affiliate with
any other company, other than (a) a merger or consolidation which would result
in the voting securities of Deluxe outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Deluxe or any Affiliate, at least
65% of the combined voting power of the voting securities of Deluxe or such
surviving entity or parent thereof outstanding immediately after such merger or
consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of Deluxe (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly of securities of Deluxe
representing 20% or more of the combined voting power of Deluxe’s then
outstanding securities; or


(III)

individuals who at the Grant Date constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Deluxe) whose appointment
or election by the Board or nomination for election by Deluxe’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors at the Grant Date or whose
appointment, election or nomination for election was previously so approved or
recommended, cease for any reason to constitute a majority thereof; or


(IV)

the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated an agreement for the sale or disposition by Deluxe of all
or substantially all Deluxe’s assets, other than a sale or disposition by Deluxe
of all or substantially all of Deluxe’s assets to an entity, at least 65% of the
combined voting power of the voting securities of which are owned by
shareholders of Deluxe in substantially the same proportions as their ownership
of Deluxe immediately prior to such sale.


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Deluxe immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Deluxe
immediately following such transaction or series of transactions.

“Person” shall have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of stock of Deluxe.

“Beneficial Owner” shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.

“Affiliate” shall mean a company controlled directly or indirectly by Deluxe,
where “control” shall mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.





Page 2 of 2

--------------------------------------------------------------------------------